UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

TERESA BARRY,

Plaintiff, Case No. 2:14-cv-2693

CHIEF JUDGE EDMUND A. SARGUS, JR.
v. Magistrate Judge Chelsey M. Vascura

JAMES P. O’GRADY, et al.,

Defendants.

ORDER

This matter is before the Court for consideration of the parties’ Joint Motion to Stay.
(ECF No. 149). Counsel represents that the parties have reached a final settlement agreement in
this litigation The Colu.mbus City Attorney’s Ofiice recommends the settlement agreement,
Which Will be presented to the Columbus City Council for approval Counsel jointly move for a
stay of this litigation pending approval of the settlement by City Council.

For good cause shown, the parties’ Motion is GRANTED (ECF No. 149). The case is
hereby STAYED pending City Council’s approval of the parties’ final settlement agreement

IT IS SO ORDERED.

\-m~>.r)a /_>(

DATE EDM\§!M) A. sARGUs, JR.
cHIEF UNITED sTATEs DISTRICT JUDGE

